Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendments filed 11/01/2021 have been fully considered but are not persuasive. 
Applicant argues Horvitz fails to teach the claimed throttle data. Applicant's arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant’s specification describes throttling as a way to limit or compact communications in “any of a variety of ways” including temporal conditions among others (specification ¶ 28). Horvitz teaches the claimed throttle data in at least col. 2:1-39 and col. 7:1-50 where Horvitz discloses throttle data set by or for a recipient user applicable delivery of messages. Horvitz uses, in one example, temporal limitations on message delivery. Accordingly, applicant’s arguments cannot be held persuasive. 
Applicant argues against the propriety of the combination of prior art. However, both arts are directed to messaging limitations and Flury merely illustrates that which is known in the art, i.e. applying a throttling technique on a quantity of messages per time period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Flury. The motivation to do so is that the teachings of Flury would have been advantageous at least in terms of mitigating unsolicited or unwanted messages.
Regarding the rejections under 35 USC 112, applicant has amended the claims the recite: “computer program code for accessing stored throttle data applicable to the electronic message from the given sender, the stored throttle data being accessed having been previously set by or for the recipient user and applicable to at least electronic messages from the given sender that are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 3, applicant s recitation of e.g. “computer program code for accessing the stored throttle data applicable to the electronic message from the given sender, the stored throttle data being accessed having been previously set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user“ would have been unclear to one of ordinary skill in the art. It is unclear whether the setting function is a function enacted by the computer readable medium, is merely descriptive of the accessing of the data, and/or is a step lying outside the metes and bounds of the method. The claim is obfuscated such that one of ordinary skill in the art would not know from the claim terms what functions are enacted/required. For purposes of claim interpretation and/or application of prior art, the setting functions will not be afforded much, if any, patentable weight. In order to overcome the rejection applicant should 1) positively recite a setting function; or 2) cancel the language directed to the setting function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8086672 to Horvitz in view of US 20050193076 to Flury.


Regarding claim 3,
Horvitz teaches a non-transitory computer readable medium including at least computer program code for limiting text messages, said computer readable medium comprising:

computer program code for setting throttle data applicable to electronic messages subsequently sent to a recipient user from one or more potential senders, the throttle data being capable of being set by or for the recipient user and applicable to at least electronic messages from a corresponding one of the one or more potential senders that are directed to the recipient user; computer program code for storing the throttle data that has been set by or for the recipient user (col. 2:1-39, col. 7:1-50, throttle data set by or for recipient user applicable to messages; setting throttle data for delivery of messages),  

computer program code for receiving an electronic message from a given sender, the electronic message being for and directed to a recipient user (col. 1:25-67, co. 7:1-50, receiving electronic message); 

computer program code for accessing stored throttle data applicable to the electronic message from the given sender, the stored throttle data being accessed having been previously set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user (col. 2:1-39, throttle data applicable to message from sender set by or for the recipient user);

computer program code for determining whether sending or delivery of the electronic message should be deferred based on the stored throttle data associated with the given sender, the throttle data being set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user (col. 1:25-67, col. 2:1-39, deferral determination based on data associated with sender); and 

computer program code for deferring sending or delivery of the electronic message from the given sender to a recipient user electronic device if the determining determines that the electronic message should be deferred (col. 1:25-67, col. 2:1-39, deferring sending),

wherein the recipient user electronic device is associated with the recipient user (col. 2:1-39, fig. 1), and

wherein the computer program code for determining determines that sending or delivery of the electronic message to the recipient user electronic device should be deferred based on the stored throttle data associated with the given sender, and wherein at least a portion of the stored throttle data is configured to cause deferral based at least in part on content or context of messages received from the given sender to the recipient user (col. 1:28-67, col. 2:1-39, col. 7:1-50, deferral based on throttle data causing deferral based on content or context of messages).



the throttle data indicating restrictions on electronic messages that are based on a predetermined quantity of messages per unit time;
However, Flury teaches

the throttle data indicating restrictions on electronic messages that are based on a predetermined quantity of messages per unit time (¶ 103, throttle quantity of messages per period of time); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Flury. The motivation to do so is that the teachings of Flury would have been advantageous in terms of mitigating unsolicited messages and managing received emails based on past performance of email users (Flury, abstract, ¶ 46-47, 70).



CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445